                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




JOHN A. SIMONS,

             Plaintiff,

v.                                                        Case No. 1:18-cv-854
                                                          Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                       JUDGMENT

             In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

             IT IS SO ORDERED.



Dated: September 30, 2019                         /s/ Ray Kent
                                                  United States Magistrate Judge
